— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered June 17, 1981, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence presented at the trial established the defendant’s guilt beyond a reasonable doubt. The responsibility for resolving any questions relating to identification and the credibility of witnesses lies with the trier of fact (see, People v Herriot, 110 AD2d 851). The evidence presented to the jury met the standard of proof for circumstantial evidence that it " 'exclude to a moral certainty every other reasonable hypothesis’ ” but the defendant’s guilt (People v Way, 59 NY2d 361, 365, quoting from People v Bearden, 290 NY 478, 480). Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.